[Cite as Cobb v. Summit Cty. Prosecutor's Office, 2020-Ohio-842.]




CINDEE COBB                                            Case No. 2019-00597PQ

       Requester                                       Judge Patrick M. McGrath

       v.                                              DECISION AND ENTRY

OFFICE OF THE SUMMIT COUNTY
PROSECUTOR

       Respondent
       {¶1} Requester Cindee Cobb, a self-represented litigant, has filed objections to a
special master’s report and recommendation.
    I. Background
        {¶2} On May 8, 2019, pursuant to R.C. 2743.75(D), Cobb sued respondent Office
of the Summit County Prosecutor (Prosecutor), claiming a denial of access to public
records. The court appointed a special master in the cause. The court, through the
special master, referred the case to mediation. After mediation failed to successfully
resolve all disputed issues between the parties, the Prosecutor, through counsel, moved
to dismiss Cobb’s complaint.
        {¶3} On January 21, 2020, Cobb filed objections and amended objections to a
special master’s report and recommendation (R&R). Because the special master had
not yet issued a report and recommendation, the court denied as moot Cobb’s
objections and amended objections.
        {¶4} On January 31, 2020, the special master issued a R&R wherein he
recommended (1) denying the Prosecutor’s motion to dismiss, (2) ordering the
Prosecutor to provide Cobb with a copy of an initial incident and offense report, (3)
denying Cobb’s remaining claims for production of records, and (4) assessing court
costs against Cobb. (R&R, 3, 13.)
        {¶5} A review of the court’s docket discloses that Cobb received a copy of the
R&R by certified mail on February 4, 2020. Three business days later—on February 7,
Case No. 2019-00597PQ                        -2-                    DECISION AND ENTRY


2020—Cobb filed written objections to the R&R. Cobb represents that she served a
copy of her objections on the Prosecutor’s counsel by certified mail, return receipt
requested.
       {¶6} The Prosecutor has not filed a timely response to Cobb’s written objections.
   II. Law and Analysis
          A. R.C. 2743.75(F)(2) governs objections to a special master’s report and
          recommendation.
       {¶7} R.C. 2743.75(F)(2) sets forth the standard for reviewing objections to a
special master’s report and recommendation issued under R.C. 2743.75. Pursuant to
R.C. 2743.75(F)(2),
       [e]ither party may object to the report and recommendation within seven
       business days after receiving the report and recommendation by filing a
       written objection with the clerk and sending a copy to the other party by
       certified mail, return receipt requested. Any objection to the report and
       recommendation shall be specific and state with particularity all grounds
       for the objection. * * * If either party timely objects, the other party may file
       with the clerk a response within seven business days after receiving the
       objection and send a copy of the response to the objecting party by
       certified mail, return receipt requested. The court, within seven business
       days after the response to the objection is filed, shall issue a final order
       that adopts, modifies, or rejects the report and recommendation.
          B. Cobb presents two objections for the court to consider.
       {¶8} Cobb presents two objections for the court’s consideration.
   1. First objection—Application of State ex rel Caster v. Columbus, 151 Ohio St.3d
       425, 2016-Ohio-8394, 89 N.E.3d 598, ¶ 47.
       {¶9} In the first objection, Cobb states: “Requester would formally object to the
application of the specific investigatory work product exception to this case in light of the
Case No. 2019-00597PQ                         -3-                  DECISION AND ENTRY


holding in [State ex rel. Caster v. Columbus, 151 Ohio St.3d 425, 2016-Ohio-8394, 89
N.E.3d 598], that that the work product exception ‘does not extend beyond the
completion of trial for which the information was gathered.’ Caster at ¶ 47.”
       {¶10} In Caster at ¶ 47, the Ohio Supreme Court held that “the specific-
investigatory-work-product exception of R.C. 149.43(A)(2)(c) does not extend beyond
the completion of the trial for which the information was gathered.” In the R&R the
special master discussed Caster. (R&R, 7-8.) The special master stated:
       Cobb apparently argues that “the trial” was deliberately used in Caster as
       a singular term, meaning that investigatory work product gathered in
       connection with multiple suspects to an offense loses its exempt status
       upon the trial of the first suspect. Cobb admits she has found no case
       authority for this proposition * * * nor is there any reason to believe that the
       legislature or the Supreme Court intend such a result in the context of
       criminal investigations where the same information may be gathered to
       support more than one suspect’s trial. In that context, and applying the
       rules of grammar and common usage, I find that the phrase “the
       completion of the trial for which the information was gathered” can only
       mean the completion of every trial for which the information was gathered.
       The   CLEIRs     [confidential   law   enforcement     investigatory   records]
       investigatory work product exception thus applies to information gathered
       in connection with any probable or pending criminal trial that has not yet
       concluded.
(Footnote omitted and emphasis sic.) (R&R, 8.)
       {¶11} The court does not find an error in the special master’s application of
Caster’s holding at ¶ 47. Cobb’s first objection is not well-taken.
   2. Second objection—Objection to “dismissal” of case.
Case No. 2019-00597PQ                         -4-                  DECISION AND ENTRY


         {¶12} In the second objection, Cobb states: “[I]n light of Respondent’s inclinations
to avoid disclosure of the requested documents, rather than dismiss this case outright,
subject to refiling and re-litigation of the entire process, Requester would Object to
dismissal of the case and would ask this Court to stay the proceeding until the charges
against the of [sic] the co-defendant, if deemed applicable * * * have been resolved.”
Under R.C. 2743.75(F)(2) this court does not have authority to stay a matter. See R.C.
2743.75(F)(2). Rather, pursuant to R.C. 2743.75(F)(2), within seven business days
after a response to an objection is filed, this court “shall issue a final order that adopts,
modifies, or rejects the report and recommendation.”               See Dorrian v. Scioto
Conservancy Dist., 27 Ohio St.2d 102, 271 N.E.2d 834 (1971), paragraph one of the
syllabus (in statutory construction, the word “‘shall’ shall be construed as mandatory
unless there appears a clear and unequivocal legislative intent that it receive a
construction other than its ordinary usage). Cobb’s second objection is not well-taken.
III. Conclusion
         {¶13} Having concluded that Cobb’s objections of February 7, 2020, are not well-
taken, the court OVERRULES Cobb’s objections. The court adopts the special master’s
R&R of January 31, 2020. Judgment is rendered in part in favor of Cobb and rendered
in part in favor of the Prosecutor. The court ORDERS the Prosecutor to forthwith permit
Cobb to inspect or receive copies of the initial incident report and offense report in
accordance with Cobb’s request. Court costs are assessed against Cobb. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.



                                             PATRICK M. MCGRATH
                                             Judge
Filed February 26, 2020
Sent to S.C. Reporter 3/6/20